Citation Nr: 0204707	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-46 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from April 
1970 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied the 
veteran's attempt to reopen his claim for entitlement to 
service connection for a low back disability.  The RO 
concluded that the evidence submitted by the veteran in 
reference to his claim was not new and material, and his 
claim for service connection remained denied.  The veteran 
has perfected a timely appeal of the RO's March 1996 rating 
action.  During the pendency of the veteran's appeal, the RO 
subsequently reopened the veteran's previously denied claim 
by way of a January 2000 rating action; however, entitlement 
to service connection for a low back disability still remains 
denied.

It is noted that the RO's January 2000 determination to 
reopen the veteran's claim on the basis that sufficient new 
and material evidence had been submitted is not binding on 
the Board.  The Board too, must make an independent 
determination as to whether evidence has been submitted, 
which is both new and material to reopen the claim; thus, the 
following decision contains such a determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (holding that a Board reopening is 
unlawful when new and material evidence has not been 
submitted).

Finally, this case was previously before the Board in August 
1999 and August 2000, at which time it was remanded for 
further development.  Such development having been completed, 
the case is again before the Board for appellate review.

The Board observes that the veteran's case was remanded in 
August 2000 for development pertaining specifically to the 
issue of whether the veteran's pre-existing cervical spine 
disorder was aggravated in service.  However, a review of the 
record does not reflect nor does that the veteran maintain 
that he initiated an application to reopen the claim for a 
cervical spine disorder (which was finally decided by the RO 
in a February 1988 rating decision).  As such, the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a cervical spine 
disorder is not presently in an appellate status before the 
Board; and thus it is not considered part of the current 
appellate review.


FINDINGS OF FACT

1.  An unappealed RO decision in February 1988, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  This was a final disallowance of this 
claim.

2.  Evidence received since the February 1988 rating decision 
is so significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of entitlement to service connection for a low back 
disability.

3.  The medical evidence of record does not establish that 
the veteran's current low back disorder is related to any 
incident during service.


CONCLUSIONS OF LAW

1.  The RO's February 1988 rating decision, which denied 
service connection for a low back disability, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a low back disorder.

A.  New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for a low back disorder.  The referenced 
claim was previously denied by the RO in a February 1988 
rating decision.  In August 1995, the veteran filed his most 
recent application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 66 Fed. Reg. 45620, 
45629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
August 1995 claim to reopen, which is discussed below.  

As previously mentioned, by a February 1988 decision, the RO 
denied the veteran's claim seeking entitlement to service 
connection for a low back disability.  This decision was 
based on the RO's finding that there was no medical evidence 
in the service medical records showing that the veteran 
sustained a low back injury during service.  As such, the RO 
found that that the veteran's low back disorder was not 
incurred in or aggravated during his period of active 
military service.  

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's February 1988 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated February 1988.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
February 1988 rating decision consists of the following: (1) 
copies of the veteran's service medical records, to include a 
May 1970 service medical record evidencing emergency 
treatment for onset of acute low back pain; (2) other private 
medical records evidencing on-going post-service treatment 
for low back pain beginning as far back as the early 1970's 
through the late 1990s; and (3) affidavits from individuals 
who knew the veteran both prior to his entrance into service 
and after his discharge from service.

In considering the veteran's service medical records, 
particularly the record dated in May 1970, the Board notes 
that these records are merely duplicates of records which had 
been previously associated with the veteran's claims folder 
and were already considered when the RO rendered its final 
decision in February 1988.  As such, they do not comport with 
the criteria of 38 C.F.R. § 3.156(a) and cannot serve as a 
basis for reopening the veteran's previously denied claim.

While copies of the veteran's service medical records are not 
sufficient to reopen the veteran's previously denied claim, 
the Board does, however, find that sufficient new and 
material evidence has been submitted in the form of the 
veteran's post-service private treatment records and 
affidavits submitted on behalf of the veteran by his longtime 
personal friends.  The evidence (in its entirety) is new, as 
it was neither previously of record nor previously considered 
by the RO in February 1988.  

Of greater significance, the evidence is material.  First, 
the private post-service treatment records evidence a 
currently existing low back disorder, to include arthritis.  
The records also evidence that the veteran has sought and 
received medical treatment for continuous low back 
symptomatology since his separation from service in October 
1970.  Secondly, as previously noted, the veteran has 
submitted a duplicate service medical record dated in May 
1970.  This record contains a notation indicating the 
veteran's low back pain 'appeared while lifting [a] duffle 
bag.'  In a statement dated July 22, 1996, Dr. W.L., advised 
that the veteran had been treated at Kaiser Hayward over the 
years for low back discomfort.  The doctor noted the veteran 
had reported a history of significant back injury on May 7, 
1970, and he further advised that the veteran has 'at times, 
attributed this [low back discomfort] to the injury he 
experienced in 1970.'  The affidavits which have been 
submitted by the veteran, further indicate that the veteran 
has attributed his low back condition to the same 1970 in-
service "duffle bag" injury.  Because the veteran's 
reported history, as relayed to others and made in 
conjunction with his seeking treatment for his low back pain, 
is supported by evidence contained in his service medical 
records, the Board finds that the veteran's post-service 
treatment records and the submitted affidavits contain 
evidence which is somewhat suggestive of a link between the 
veteran's current low back disorder and a low back injury 
which occurred during his period of service.  Consequently, 
the private treatment records and affidavits which have been 
submitted by the veteran, are sufficient to reopen his 
previously denied claim of entitlement to service connection 
for a low back disorder.  This evidence must be considered in 
light of all the evidence both old and new, in order to 
fairly decide the merits of the veteran's current claim.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for a low back 
disorder is reopened, and the Board will now address the 
merits of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

II.  Entitlement to service connection for a low back 
disorder.

A.  Veterans Claims Assistance Act

Prior to addressing the merits of the veteran's claim seeking 
entitlement to service connection for a low back disorder, 
the Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  The recently enacted law also provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  The veteran first received notice by way of a February 
1988 rating decision, which addressed the pertinent law and 
put the veteran on notice regarding the evidentiary 
shortcomings of his claim for entitlement to service 
connection for a low back disorder.  Thereafter, when the 
RO's unappealed February 1988 decision became final, VA sent 
the veteran subsequent correspondence which contained notice 
regarding the information and medical evidence needed to 
support a request to reopen a previously denied claim, in 
addition to that which was necessary to substantiate a claim 
of entitlement to service connection.  The record indicates 
such letters were sent to the veteran in September 1988, 
September 1995, July 1996, December 1996, July 1997, and 
September 1998.  In August 1999 and August 2000, the Board 
then remanded the veteran's service connection claim to the 
RO for further development.  The veteran subsequently 
received a copy of these remands and as such, he was placed 
on notice regarding the information and evidence needed in 
support of his claim for entitlement to service connection 
for a low back disorder.  Finally, by way of the RO's 
remaining rating decisions, statements of the case, and 
supplemental statements of the case, which were issued during 
the pendency of this appeal, the veteran received further and 
more recent notice regarding the evidentiary shortcomings of 
his claim with respect to the information and medical 
evidence needed to support his claim for entitlement to 
service connection for a low back disorder.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
private treatment records have likewise been associated with 
the veteran's claims folder, and they too appear to be 
intact.  The RO has provided the veteran with relevant VA 
examinations, and copies of the examination reports are of 
record.  The veteran has not indicated the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data have been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Therefore, 
under these circumstances, the Board's adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the issue of entitlement to service connection for a low back 
disorder is ready for appellate review.

B.  Service Connection

The veteran has alleged that while in service, he sustained a 
low back injury which has subsequently resulted in a current 
low back disorder, to include arthritis.  Because it is his 
belief that his low back disorder had its onset during 
service, the veteran presently contends that the RO erred by 
failing to grant service connection for this disability.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If arthritis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Finally, service 
connection may also be granted on the basis of post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

A close review of the veteran's service medical records 
indicates that prior to entering into service in April 1970, 
the veteran had a pre-existing "neck and back" condition, 
which was not considered disabling.  At this time, the 
veteran was qualified for induction into active military 
service.  Accompanying medical evidence, also dated in April 
1970, indicates in more detail, that the veteran's pre-
existing neck and back condition pertained to his cervical 
thoracic spine.  In a medical statement dated April 15, 1970, 
Dr. J.R.V. advised that the veteran's cervical spine was 
straight, and the movements were all normal except backward 
bending which was limited because the veteran stated he had 
pain when he reached a certain point.  Dr. J.R.V. noted that 
the veteran's dorsal and lumbosacral spine, however, were 
straight and movements were unrestricted in any direction.

On May 8, 1970, the veteran was seen in the emergency clinic 
complaining of acute onset of low back pain.  According to 
the veteran, his low back pain appeared while lifting a 
duffle bag.  It was noted that he had no previous back 
injury.  Physical examination revealed that the veteran had 
mild paravertebral muscle spasm.  The veteran was diagnosed 
with lumbosacral sprain.  Treatment included medication, 
exercise, and the application of heat.

In September 1970 the veteran underwent a discharge 
examination.  At this time, the veteran self-reported a 
history of having had 'back trouble of any kind.'  He 
indicated that he had been advised to have a neck operation, 
although he never did.  He also indicated that he had been 
admitted as a patient in July 1970 for psychiatric treatment.  
When questioned as to whether he had any illness or injury 
other than those already noted, the veteran responded by 
indicating that he had bronchitis and neck problems.  At the 
conclusion of the veteran's discharge examination, it was 
noted that the balance of medical history was essentially 
negative or existed prior to service and not related to or 
aggravated by military service.

Based on the veteran's service medical records, the Board 
determines that the veteran's assertion that he sustained a 
low back injury during service is credible.  Despite this 
finding, the Board has nevertheless, determined that the 
preponderance of the evidence in this case is against a 
finding that there is a causal relationship between the 
veteran's in-service injury and any current low back 
disability he may presently have.  

According to Dr. C.L. Jr., following his discharge from 
service, the veteran was first examined at Dr. C.L.'s office 
on April 4, 1971.  The veteran's complaint was severe low 
back pains, muscle spasms extending upward into the thoracic 
spine and downward over both buttocks.  Additional private 
treatment records dating as far back as the early 1970s 
through the late 1990s evidence that the veteran received on-
going treatment for similar complaints pertaining to his low 
back.  In a July 22, 1996, statement, Dr. W.L. advised that 
the veteran has had chronic back spasms, which have been 
controlled with the medication Diazepam.  In 1994, the 
veteran's back discomfort began to worsen despite significant 
efforts to maintain flexibility and avoid excessive strains.  
In 1995, the veteran had a significant flare after working, 
with the development of sciatica.  The veteran's symptoms 
then progressed with findings of degenerative joint disease, 
especially at L4-L5.  Dr. W.L. advised that the veteran was 
evaluated in Kaiser Permanente's Back Program, and he was 
felt to be unable to return to work.  Ultimately, the veteran 
was given a medical disability.  Despite all of the veteran's 
private treatment records, which clearly establish that he 
has a current low back disorder to include arthritis, none of 
the evidence of record contains any medical determinations 
relating the veteran's current low back disorder to any 
incident of service, including his May 1970 low back injury 
incurred as the result of lifting a duffle bag.  In this same 
respect, the Board has given consideration to the affidavits, 
wherein friends of the veteran have related the veteran's in-
service injury to his subsequent low back condition; however, 
these assertions can not serve to substantiate the veteran's 
claim of entitlement to service connection for a low back 
disorder.  While the veteran's long time acquaintances are 
competent to describe the low back symptoms and the injury 
the veteran experienced during service, they are not 
competent to proffer a medical diagnosis or a medical opinion 
regarding the etiology of the veteran's low back condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, in order to definitively determine whether the 
veteran's current low back disorder was in fact related to 
any incident of service, including the veteran's May 1970 low 
back injury, the veteran was subsequently scheduled for more 
recent VA examination.  The veteran was first seen by Dr. 
Cambell for a lumbar spine evaluation in March 1997.  On this 
occasion, the veteran reiterated his same history of having 
incurred a low back injury during service as the result of 
lifting a duffle bag.  The veteran's complaints included low 
back discomfort.  Dr. Campell physically examined the 
veteran, and a review of the veteran's claims folder was 
conducted.  X-rays of the veteran's cervical, dorsal, and 
lumbar spine were also taken; however, a nexus opinion was 
not rendered with regards to the veteran's March 1997 VA 
examination. 

As such, the veteran was again examined by Dr. Cambell in 
October 1999.  Based on the veteran's self-reported history, 
a review of his claims folder, physical examination, and x-
rays, Dr. Cambell opined that the veteran's in-service low 
back injury represented a transient muscle strain/low back 
sprain.  In addition, Dr. Cambell saw no evidence that the 
veteran's later low back complaints were related to the 
veteran's in-service low back injury.  In November 2000, Dr. 
Cambell advised that his aforementioned opinion was 
unchanged; however he did indicate that the veteran deserved 
an independent orthopedic examination.

In April 2001 the veteran was seen by Dr. Thind.  Again, the 
veteran reiterated his same history pertaining to both his 
in-service low back injury and his pre-existing cervical 
spine disorder.  The veteran's present complaints were neck 
pain and low back pain, said to be present all the time.  The 
veteran was physically examined.  His claims folder and March 
1997 x-rays were reviewed by the examiner.  Dr. Thind noted 
that based on the medical notes contained in the veteran's 
claims folder, the main problem regarding the veteran's low 
back pain appeared to have started in the 1980s, more 
specifically in 1987.  Dr. Thind noted that the veteran's 
medical notes indicated that the veteran's symptoms worsened 
in 1994.  According to Dr. Thind, it appeared that the 
veteran's low back pain of later years was due to age related 
degenerative joint disease changes of the lumbar spine.  He 
noted such changes were very common.  Dr. Thind also related 
that there was no medical evidence that indicated that the 
veteran ever had any significant injury to his spine other 
than the weight lifting trauma he experience prior to service 
while still in high school.  (emphasis added).  Finally, Dr. 
Thind relayed that there was no evidence of any significant 
injury to the veteran's neck during service, absent his 
previously mentioned weight lifting trauma, which occurred in 
high school.  According to Dr. Thind, moderate degenerative 
joint disease changes with regards to the veteran's cervical 
spine were at least in part age related.  

Based on the comprehensiveness of the veteran's cumulative VA 
examinations, in conjunction with Dr. Campbell and Dr. 
Thind's medical opinions, the Board finds the preponderance 
of the evidence is against entitlement to service connection 
for a low back disorder.  In reaching the decision in this 
case, the Board has considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
equipoise.  Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  
Such is decidedly not the case in regards to the veteran's 
claim for entitlement to service connection for a low back 
disability.  As reported earlier, there is no competent 
medical evidence of record which relates the veteran's low 
back condition with any incident in service, including his 
March 1970 low back injury. This being the case, the Board 
has denied the veteran's claim of entitlement to service 
connection for a low back disorder.



ORDER

1.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is reopened.

2.  Entitlement to service connection for a low back disorder 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

